Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-12 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Augustyn et al. (US 8,113,199 B2).
              With respect to independent Claim 1, Augustyn et al. disclose(s): A counting device for counting mechanical inputs (Fig. 7) comprising: a rotatably mounted first counting wheel arranged to rotate by a predetermined amount for every input that is to be counted (120 in Fig. 7); and a second counting wheel in mechanical communication with the first counting wheel (130 in Fig. 7), and at least in part overlapping the first counting wheel (Fig. 7); whereby the mechanical communication between the first counting wheel and the second counting wheel comprises a rotation mechanism configured to drive the second counting wheel a predetermined amount when a predetermined number of inputs has been reached (140 in Fig. 7); and a rotational locking mechanism configured to prevent rotation of the second counting wheel (135 in Fig. 9); and wherein at least one of the counting wheels comprises a circumferential lip (interior of 124 in Fig. 9) which supports an indicia ring of said counting wheel (120 in Fig. 8), the indicia ring comprising a circumferential array of counting indicia on an annular surface (Fig. 8), and the circumferential lip having a height sufficient for a counting wheel volume to be formed that at least partly receives the other counting wheel (Fig. 9).

With respect to Claim 2, Augustyn et al. teach(es) the device of independent Claim 1. Augustyn et al. further disclose(s): wherein the first counting wheel incorporates a circumferential array of unit count indicia provided on an outer annular surface of the first counting wheel (122 in Fig. 7) and the second counting wheel incorporates a circumferential array of tens count indicia (132 in Fig. 7), whereby for every input a unit count indicia is aligned with a tens count indicia that represents the number of inputs (Fig. 7); and wherein the units indicia and the tens indicia are configured such that a particular combination of units indicia and tens indicia is displayed (Fig. 7).

With respect to Claim 4, Augustyn et al. teach(es) the device of independent Claim 1. Augustyn et al. further disclose(s): wherein the second counting wheel and/or the first counting wheel are at least in part transparent (180 in Fig. 8); preferably the transparent portion of the second counting wheel occurs at least partly where the second counting wheel is in an overlapping relationship with the first counting wheel (Fig. 8).


With respect to Claim 5, Augustyn et al. teach(es) the device of independent Claim 1. Augustyn et al. further disclose(s): wherein the counting device comprises a housing (72 in Fig. 5), and wherein the housing incorporates at least one window for viewing any count indicia on the first counting wheel and the second counting wheel (73 in Fig. 5).

With respect to Claim 6, Augustyn et al. teach(es) the device of Claim 5. Augustyn et al. further disclose(s): wherein the first counting wheel comprises an opaque portion and/or the second counting wheel comprises an opaque portion (84 in Fig. 5), whereby, in use, the first counting wheel opaque portion and/or second counting wheel opaque portion is visible through the window (Fig. 5).

With respect to Claim 7, Augustyn et al. teach(es) the device of independent Claim 1. Augustyn et al. further disclose(s): wherein the mechanical communication between the first counting wheel and the second counting wheel is direct (Fig. 7).

With respect to Claim 8, Augustyn et al. teach(es) the device of independent Claim 1. Augustyn et al. further disclose(s): wherein the counting device comprises a housing (101 in Fig. 7), and wherein the housing comprises a location mechanism configured to substantially prevent non-rotational movement of the second counting wheel, relative to the housing (112 in Fig. 7).

With respect to Claim 9, Augustyn et al. teach(es) the device of Claim 8. Augustyn et al. further disclose(s): wherein the location mechanism comprises a housing peg (112 in Fig. 7) and the second counting wheel comprises a hub which is configured to receive the housing peg (hub in center of 130 in Fig. 7).

With respect to Claim 11, Augustyn et al. teach(es) the device of independent Claim 1. Augustyn et al. further disclose(s): wherein the rotation mechanism comprises a first counting wheel formation (140 in Fig. 7) configured to engage with at least one second counting wheel formation (150 in Fig. 7).

With respect to Claim 12, Augustyn et al. teach(es) the device of Claim 11. Augustyn et al. further disclose(s): wherein the first counting wheel formation extends radially inwardly from the circumferential lip (Fig. 7).

With respect to Claim 19, Augustyn et al. teach(es) the device of Claim 9. Augustyn et al. further disclose(s): wherein the counting wheel volume is formed in the first counting wheel and receives the hub of the second counting wheel (Fig. 7).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stuart et al. (US 8,479,732 B2).
	With respect to independent Claim 1, Stuart et al. disclose(s): A counting device for counting mechanical inputs (Fig. 1) comprising: a rotatably mounted first counting wheel arranged to rotate by a predetermined amount for every input that is to be counted (7 in Fig. 9); and a second counting wheel in mechanical communication with the first counting wheel (8 in Fig. 9), and at least in part overlapping the first counting wheel (Fig. 9); whereby the mechanical communication between the first counting wheel and the second counting wheel comprises a rotation mechanism configured to drive the second counting wheel a predetermined amount when a predetermined number of inputs has been reached (5 in Fig. 1); and a rotational locking mechanism configured to prevent rotation of the second counting wheel (6 in Fig. 1); and wherein at least one of the counting wheels comprises a circumferential lip (38 in Fig. 1) which supports an indicia ring of said counting wheel (indicia on 7 and 8 in Fig. 1), the indicia ring comprising a circumferential array of counting indicia on an annular surface (Fig. 1), and the circumferential lip having a height sufficient for a counting wheel volume to be formed that at least partly receives the other counting wheel (Fig. 10.

With respect to Claim 3, Stuart et al. teach(es) the device of independent Claim 1. Stuart et al. further disclose(s): wherein the first counting wheel and the second counting wheel are not coaxial when the locking mechanism is activated (Fig. 1). 

Allowable Subject Matter
Claim(s) 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 14-18 and 20 are allowed. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim(s) 10: the prior art does not disclose or suggest: wherein the rotational locking mechanism comprises a second counting wheel formation which is a projecting peg which is configured to engage with a first counting wheel rail in combination with the remaining limitations of the claims.
The following is an examiner's statement of reasons for allowance for Claim(s) 13: the prior art does not disclose or suggest: wherein the hub comprises a plurality of second counting wheel pegs and the first counting wheel comprises a first counting wheel inner rail having at least one first counting wheel inner rail gap, wherein the rotational locking mechanism is formed by one or more of the second counting wheel pegs bearing against the first counting wheel inner rail, and is released by one or more of the second counting wheel pegs aligning with the first counting wheel inner rail gap in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim(s) 14-18 and 20: the prior art does not disclose or suggest: the locking mechanism comprises a location mechanism and a rotational locking mechanism wherein the location mechanism comprises the housing peg and the second counting wheel hub and the rotational locking mechanism is formed by the second counting wheel pegs bearing against the first counting wheel inner rail, the rotation mechanism is formed by the second counting wheel pegs engaging the first counting wheel peg and the second counting wheel pegs being configured to align with the first counting wheel inner rail gaps in combination with the remaining limitations of the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to counting device: MacMichael et al. (US 6,405,727 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
30 November 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855